Citation Nr: 1453947	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-20 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Loan Center in Atlanta, Georgia


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) home loan benefits.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The appellant served on active duty January 1977 to June 1977, and had service with the United States Marine Reserves from November 1976 to April 1982, to include periods of active duty for training (ADT) from 1976 through 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Atlanta Regional Loan Center in Atlanta, Georgia.


FINDINGS OF FACT

1.  The appellant served on active duty January 1977 to June 1977, and served in the United States Marine Reserves from November 15, 1976, to April 30, 1982, to include periods of ADT from 1976 through 1980.

2.  The appellant is not shown to be a "veteran" under the laws pertaining to the award of VA home loan benefits.


CONCLUSION OF LAW

The appellant is not eligible for VA home loan benefits.  38 U.S.C.A. §§ 3701, 3702 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1);  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 


However, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (notice and duty to assist requirements are not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004. 

The question before the Board is a legal one, as there is no dispute as to the essential facts required to resolve the matter.  The Board notes also that the issue at hand does not arise from the receipt of a "substantially complete application" from the appellant under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. §§ 3701 and 3702, which govern loan guaranty benefits. 

As the outcome of this case turns on the law rather than the evidence, the notice and duty to assist provisions of the law are inapplicable.  See 38 U.S.C.A. §§ 5103, 5103A; Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129 (2002).  Accordingly, as the notice and duty to assist provisions are inapplicable, no further development is required. 

VA Home Loan Benefits

The appellant served in the US Marine Reserves from November 15, 1976, to April 30, 1982, to include periods of ADT from 1976 through 1980.  Documents of record indicate that the appellant received an honorable discharge on separation.  

As to the issue at hand, entitlement to a certificate of eligibility for loan guaranty benefits is dependent upon the character and length of service.  The provisions of 38 U.S.C.A. §§ 3701, 3702 state that a veteran is eligible for housing loan benefits if the appellant meets certain requirements.  As pertinent to this case, the term "veteran" includes an individual who is not otherwise eligible for the benefits of this chapter and who has completed a total service of more than 180 consecutive days during peacetime, with a discharge other than dishonorable, or at least six years in the Selected Reserve and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or who was discharged or released from the Selected Reserve before completing 6 years of service because of a service-connected disability.  See         38 U.S.C.A. §§ 3701(b)(5)(A), 3702(a)(2)(C), (E).

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components of the Armed Forces. 38 U.S.C.A. § 3701(b)(5)(B). 

As previously noted, entitlement to a Certificate of Eligibility for Loan Guaranty Benefits is dependent upon length of service in active or Selected Reserve.  The evidence reflects that the appellant served on active duty from January 27, 1977, to June 7, 1977, for a period of fewer than 180 consecutive days.  He served in the Marine Reserves from November 15, 1976, to April 30, 1982, for a total of five years and approximately six months, rather than the required six years.  In addition, and as stated previously, there is no evidence of record to indicate that his discharge was the result of a disability which is now service-connected. 

Accordingly, the appellant's Marine Reserve service does not qualify him for "veteran" status, and he does not meet the requirements for eligibility for VA home loan benefits under 38 U.S.C.A. § 3701(b)(5)(A).  While the Board recognizes that the appellant was granted such loans on two prior occasions, the Board concurs with the agency of original jurisdiction in this matter, in that such loans should not have been authorized at those times.  Thus, the appellant is not eligible to receive a Certificate of Eligibility for Loan Guaranty Benefits.

The Board notes that the appellant contends that he had service with the Marine Reserves for a total of six years, thereby fulfilling the required years of service for VA home loan eligibility.  However, in order for a year of service to be credited toward the 6-year service requirement, at least one Active Duty or Inactive Duty point is required during that year in order to be credited as service.  On the other hand, membership points may be earned by Reservists or Guardsmen for being on the rolls whether the member participates in drill or not.  Years in which only Membership points are earned do not count towards meeting the six-year service requirement. 

In this case, the appellant does not contend that he drilled or trained between November 15, 1980, and April 30, 1982.  His Reserve Retirement Credit Report, which he submitted, also fails to demonstrate such service.  Instead, for his final 1.5 years of Reserve service, he earned only membership points (15 points for a full year from 1980 to 1981, and 6 points for a partial year from 1981 to 1982).  Although it appears as though inactive duty for training (IDT) points were earned in 1981 and 1982, per the cumulative report, the Board notes that these numbers do not reflect participation in drills or any other exercise.  See Retirement Credit Reports for years 1981 and 1982.  Not only do these reports indicate a lack of ADT or IDT during his final stint in the Marine Reserves, the issuance of only six points from 1981 to 1982 serves to reinforce the fact that the appellant did not serve the entire year, and as such did not meet the requisite six-year requirement for VA home loan eligibility.  As a matter of law, therefore, those years are not creditable towards the minimum service requirements for VA home loan benefits.

The law, not the evidence, is dispositive of the outcome of this case.  As a matter of law, the appellant is not eligible for VA home loan benefits.  Thus, the claim for eligibility for VA home loan benefits must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for the award of VA home loan benefits is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


